DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 29, 32, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (8903593) in view of Weimerskirch (2018/0322711) and Madrid (2018/0189049).
Regarding claim 21:
Addepalli teaches:
A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for identifying controller anomalies [claim 12, col 3 lines 4-7 and lines 48-67], comprising:
receiving first data representing real-time processing activity of a controller [col. 3 lines 48-67, col 7 lines 58-63, col 11 lines 9-29];
receiving second data relating to processing activity of at least one other controller [col 7 line 54-col 8 line 6, col 11 lines 40-61];
comparing, using a statistical model generated based on time-based analysis of the processing activity of the at least one other controller [col 11 lines 6-8, col 11 lines 46-48, col 13 lines 1-3, col 13 line 60-col 14 line 10 – note that a trend refers to a change over time. Column 13 citations at least make explicit that modeling the trend uses time series based analysis],
[col 7 line 54-col 8 line 6, col 11 lines 63-65]; and
implementing a control action for the controller when the at least one anomaly is identified based on the deviation [col 12 lines 13-20 and lines 54-56].
Addepalli does not explicitly teach the processing activity being CPU processing activity. Addepalli does, however, teach comparing behavior and state, i.e. processing activity, of ECUs [col. 3 lines 4-7, 48-67, col. 4 lines 14-16, col. 11 lines 44-61 – the behavior analysis is performed on machine devices, which are defined as sensors, actuators, ECUs, etc.].
Weimerskirch teaches that ECUs are comprised of CPUs and memory and further teaches analyzing ECU activity for errors [par 15, 23, 28, 30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ECU including a CPU of Weimerskirch with the ECUs of Addepalli.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Addepalli explicitly teaches analyzing behavior of ECUs without disclosing every component that comprises the ECU, creating an implicit need for such definition of an ECU’s components. Weimerskirch meets that need.
Addepalli-Weimerskirch does not explicitly wherein the control action includes sending a delta file to the controller, the delta file being configured to change software on a single memory component of the controller from a first version to a second version. Addepalli-Weimerskirch does, however, teach adjusting an ECU from executing a first version of software to a second version of software [Addepalli col 23 lines 58-59].
 [par 13, 15, 33, 36 – options include updating an inactive storage and then swapping to become the active storage, or storing the delta on inactive storage and updating the active storage when confirmation to swap is received].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the delta file software update without interrupting a controller as taught by Madrid with the software update of Addepalli-Weimerskirch.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Madrid teaches that using Madrid’s update method allows software to be safely updated without requiring the vehicle to be inoperable and without affecting the functioning of the ECU using the active storage [par 2, 12, 13].

Regarding claim 22:
The combination teaches:
The non-transitory computer readable medium of claim 21, wherein the delta file comprises at least one position-independent executable code segment [Madrid par 13, 15, 33, 36 – note that applicant defines position independent as including startup code and/or not requiring erasing existing contents of an active memory (see paragraphs 67 and 109). Madrid’s disclosure meets this definition by not requiring erasure of the active storage and by updating the software installation to be bootable when activated].


The combination teaches:
The non-transitory compute readable medium of claim 22, wherein the delta file is configured to change the software on the single memory component of the controller by linking execution of the at least one position-independent executable code segment to execution of the software on the single memory component [Madrid par 13, 15, 33, 36].

Regarding claim 24:
The combination teaches:
The non-transitory computer readable medium of claim 21, wherein the delta file is configured to change the software on the single memory component without interrupting execution of the software on the single memory component [Madrid 15, 36 – the update to the software installation on single memory component is linked to be performed and verified at key-off, thus not interrupting the execution on the single memory component as the execution has already been stopped].

Regarding claim 25:
The combination teaches:
The non-transitory computer readable medium of claim 21, wherein the controller and the at least one other controller are comparable based on at least one of:
respective control functions of the controller and the at least one other controller; 
or
[Addepalli col. 7 lines 60-64, col. col. 11 lines 40-61, col. 12 lines 39-47].

Regarding claim 26:
The non-transitory computer readable medium of claim 21, wherein the second data relates to CPU processing activity of multiple controllers [Addepalli col. 7 lines 60-64, col. 11 lines 40-61, col. 14 lines 1-10].

Regarding claim 27:
The combination teaches:
The non-transitory computer readable medium of claim 21, wherein the second data is selected based on at least one of: at least one known valid sequence of execution of the software, at least one known potentially malicious sequence of execution of the software, or a map file associated with the software [Addepalli col 11 lines 44-67 – Addepalli collects data based on known function of the ECUs and thus collects data that results from valid ECU functions. Applicant’s specification provides no indication of how data is obtained “based on known valid sequences” outside of simply stating this. Thus the broadest reasonable interpretation of such a limitation is any data collection that results from valid software functioning].

Regarding claim 29:
The combination teaches:
[Addepalli col 11 lines 44-67, col 16 lines 45-58 – the behavior engine module builds a reference data set that is a model based on trends that is updated with collected data. This meets applicant’s recitation of machine learning. Note the specification does not describe machine learning beyond a generic use of the term. Thus any module that can update and improve with additional data meets the broad definition of machine learning as recited in the claims].

Regarding claim 32:
The combination teaches:
The non-transitory computer readable medium of claim 21, wherein the controller is configured to adjust the first version of the software to be-non-executable [Madrid par 13, 15, 33, 36 – the first version is updated to a second version, and the first version is then, by definition, no longer executable].

Regarding claims 35-39:
The claims are rejected as the methods comprising the operations performed by claims 21-23, 26 and 27.

Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli-Weimerskirch-Madrid as applied to claim 21 above and further in view of Sallam (20120255014).

The teachings of Addepalli-Weimerskirch-Madrid are outlined above.
Addepalli-Weimerskirch-Madrid does not explicitly teach wherein the at least one anomaly corresponds to a memory location or sequence of memory locations accessed by the controller. Addepalli-Weimerskirch-Madrid does, however, teach collecting data about all aspects of ECU performance to detect anomalies without providing an exhaustive list of anomalies that can occur.
Sallam teaches wherein the at least one anomaly corresponds to specific memory locations used by the ECU [Abstract, Fig 3, par 10].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the memory access anomaly of Sallam with the anomaly detection of Addepalli-Weimerskirch-Madrid.
One of ordinary skill in the art would have been motivated to make the combination because Addepalli-Weimerskirch-Madrid is concerned with detecting anomalies in components of in-vehicle networks and control systems without specifying every possible anomaly. Sallam discloses that particular memory accesses, individually or in the aggregate, can indicate the presence of malware [par 10].

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli-Weimerskirch-Madrid as applied to claim 21 above and further in view of Moeller et al. (2016/0371076). 
The teachings of Addepalli-Weimerskirch-Madrid are outlined above. 

Moeller teaches:
wherein the delta file is a multidimensional delta file [par 46 – contains a flashing tool, update instructions and update data]; and
wherein the delta file comprises at least one of: a binary data dimension, a source attribute dimension, and a map file dimension [par 46].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the differential update package of Moeller with the differential update of Addepalli-Madrid.
 One of ordinary skill in the art would have been motivated to make the combination because Addepalli-Weimerskirch-Madrid explicitly teaches a differential update without providing specific details regarding the update. Moeller details that an update packaged as described allows for remote updating of software at significantly reduced or eliminated cost [par 8].

Regarding claim 31:
The combination teaches:
The non-transitory computer readable medium of claim 21, wherein the delta file comprises startup code configured to at least:

update a program counter of the controller; or
update memory addresses of the controller [Moeller par 47-51].

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli-Weimerskirch-Madrid as applied to claim 21 above and further in view of Vangelov et al. (2016/0306624).
Regarding claim 33:
See the teachings of Addepalli-Weimerskirch-Madrid with regard to claim 21 above.
Addepalli-Weimerskirch-Madrid does not explicitly teach: wherein software on the controller is mapped to a plurality of functional units, and the controller is configured to utilize a virtual file system (VFS) to manage and track one or more versions of each of the plurality of functional units.  Addepalli-Weimerskirch-Madrid does, however, teach ECUs running software and a plurality of functional units.
Vangelov teaches wherein software on the controller is mapped to a plurality of functional units, and the controller is configured to utilize a virtual file system (VFS) to manage and track one or more versions of each of the plurality of functional units [par 13, 29, 33, 34, 51, 62].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the VFS of Vangelov with the ECU system of Addepalli-Weimerskirch-Madrid.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Vangelov teaches that the method of storing and [par 2-5].

Regarding claim 34:
The combination teaches:
The non-transitory computer readable medium of claim 34, wherein the controller is configured to adjust the first version of the software to become non-executable by updating memory addresses in the single memory component corresponding to one or more functional units managed by the virtual file system (VFS) [Vangelov spar 13, 29, 33, 34, 51, 62].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24, 27, 29, 33-36 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10-12, 14 and 15 of U.S. Patent No. 10866802 in view of Addepalli and Weimerskirch. 
The ‘802 claims contain all teachings of the limitations of the instant claims except comparing using a statistical model generated based on time-based analysis of the processing activity of the at least one other controller.
[col 11 lines 6-8, col 11 lines 46-48, col 13 lines 1-3, col 13 line 60-col 14 line 10 – note that a trend refers to a change over time. Column 13 citations at least make explicit that modeling the trend uses time series based analysis].
It would have been obvious to one of ordinary skill in the art to combine the statistical model of Addepalli with the teachings of the ‘802 claims because Addepalli teaches that the disclosed behavior engine and trend analyzer can learn over time as more data is collected and thus increase the accuracy of issue identification [col 13 lines 1-3].
‘802-Addepalli does not explicitly teach the processing activity being CPU processing activity. ‘802-Addepalli does, however, teach comparing behavior and state, i.e. processing activity, of ECUs [col. 3 lines 4-7, 48-67, col. 4 lines 14-16, col. 11 lines 44-61 – the behavior analysis is performed on machine devices, which are defined as sensors, actuators, ECUs, etc.].
Weimerskirch teaches that ECUs are comprised of CPUs and memory and further teaches analyzing ECU activity for errors [par 15, 23, 28, 30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ECU including a CPU of Weimerskirch with the ECUs of ‘802-Addepalli because ‘802-Addepalli explicitly teaches analyzing behavior of ECUs without disclosing every component that comprises the ECU, creating an implicit need for such definition of an ECU’s components. Weimerskirch meets that need.


Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10866802 in view of Addepalli and Weimerskirch. 
Claim 1 of the ‘802 patent does not explicitly teach wherein the controller and the at least one other controller are comparable based on at least one of:
respective control functions of the controller and the at least one other controller; 
or
respective rules of the controller and the at least one other controller.
Addepalli teaches wherein the controller and the at least one other controller are comparable based on at least one of:
respective control functions of the controller and the at least one other controller; 
or
respective rules of the controller and the at least one other controller [col. 7 lines 60-64, col. col. 11 lines 40-61, col. 12 lines 39-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the comparable controllers of Addepalli with the controllers for which data are compared in the ‘802 claim because if the controllers are completely dissimilar in both function and rules of operation, deviations in data would be irrelevant for detecting anomalous operation as the controllers are totally unrelated and can’t necessarily be expected to produce similar data.
‘802-Addepalli does not explicitly teach the processing activity being CPU processing activity. ‘802-Addepalli does, however, teach comparing behavior and state, i.e. processing [col. 3 lines 4-7, 48-67, col. 4 lines 14-16, col. 11 lines 44-61 – the behavior analysis is performed on machine devices, which are defined as sensors, actuators, ECUs, etc.].
Weimerskirch teaches that ECUs are comprised of CPUs and memory and further teaches analyzing ECU activity for errors [par 15, 23, 28, 30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ECU including a CPU of Weimerskirch with the ECUs of ‘802-Addepalli because ‘802-Addepalli explicitly teaches analyzing behavior of ECUs without disclosing every component that comprises the ECU, creating an implicit need for such definition of an ECU’s components. Weimerskirch meets that need.

Claims 26 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10866802 in view of Addepalli and Weimerskirch. 
Claims 1 and 16 of the ‘802 patent do not explicitly teach wherein the second data relates to processing activity of multiple controllers.
Addepalli teaches wherein the second data relates to processing activity of multiple controllers [col. 7 lines 60-64, col. 11 lines 40-61, col. 14 lines 1-10].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the multiple controllers of Addepalli with the comparison of the ‘802 claims because comparing data from multiple controllers lessens the possibility that the controller 
‘802-Addepalli does not explicitly teach the processing activity being CPU processing activity. ‘802-Addepalli does, however, teach comparing behavior and state, i.e. processing activity, of ECUs [col. 3 lines 4-7, 48-67, col. 4 lines 14-16, col. 11 lines 44-61 – the behavior analysis is performed on machine devices, which are defined as sensors, actuators, ECUs, etc.].
Weimerskirch teaches that ECUs are comprised of CPUs and memory and further teaches analyzing ECU activity for errors [par 15, 23, 28, 30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ECU including a CPU of Weimerskirch with the ECUs of ‘802-Addepalli because ‘802-Addepalli explicitly teaches analyzing behavior of ECUs without disclosing every component that comprises the ECU, creating an implicit need for such definition of an ECU’s components. Weimerskirch meets that need.

Claims 23, 32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘802-Addepalli-Weimerskirch combination as applied to claims 21, 22 and 36 above, and further in view of Madrid. 
The combination does not explicitly teach wherein the delta file is configured to change the software on the single memory component of the controller by linking execution of the at least one position-independent executable code segment to execution of the software on the single memory component; and

Madrid teaches wherein the delta file is configured to change the software on the single memory component of the controller by linking execution of the at least one position-independent executable code segment to execution of the software on the single memory component [par 13, 15, 33, 36]; and
wherein the controller is configured to adjust the first version of the software to be-non-executable [par 13, 15, 33, 36 – the first version is updated to a second version, and the first version is then, by definition, no longer executable].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the teachings of the combination with the linking of Madrid because it’s necessarily true that the update code segment would need to be linked with the execution of software on the single memory component in some way in order to perform the update.

Claims 28 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘802-Addepalli-Weimerskirch combination as applied to claims 21 and 35 above, and further in view of Sallam. 
The combination does not explicitly teach wherein the at least one anomaly corresponds to at least one of: a memory location accessed by the controller, a sequence of memory locations accessed by the controller, a peak in data flow to or from the controller, a peak in data processing by the controller, or an anomalous power consumption behavior of the controller.
[Abstract, Fig 3, par 10].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the memory access anomaly of Sallam with the anomaly detection of the combination because Sallam discloses that particular memory accesses, individually or in the aggregate, can indicate the presence of malware [par 10].

Claims 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘802-Addepalli-Weimerskirch combination as applied to claim 21 above, and further in view of Moeller. 
The combination does not explicitly teach:
wherein the delta file is multidimensional and comprises at least one of: a binary data dimension, a source attributed dimension, or a map file dimension; and
wherein the delta file comprises startup code configured to at least:
Initialize a runtime library of the delta file;
update a program counter of the controller; or
update memory addresses of the controller.
Moeller teaches:
wherein the delta file is a multidimensional delta file [par 46 – contains a flashing tool, update instructions and update data]; 
wherein the delta file comprises at least one of: a binary data dimension, a source attribute dimension, and a map file dimension [par 46]; and

Initialize a runtime library of the delta file;
update a program counter of the controller; or
update memory addresses of the controller [par 47-51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the differential update package of Moeller with the delta file of the combination because Moeller details that an update packaged as described allows for remote updating of software at significantly reduced or eliminated cost [par 8].

Claims 21, 22, 25-27, 29, 30, 35, 36, 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 12, 14, 15, 16, 18 and 20 of U.S. Patent No. 10649839 in view of Addepalli, Weimerskirch and Madrid. 
Claims 1, 6, 11, 12, 14, 15, 16, 18 and 20 of the ‘839 patent do not explicitly teach comparing using a statistical model generated based on time-based analysis of the processing activity of the at least one other controller.
Addepalli teaches comparing using a statistical model generated based on time-based analysis of the processing activity of the at least one other controller [col 11 lines 6-8, col 11 lines 46-48, col 13 lines 1-3, col 13 line 60-col 14 line 10 – note that a trend refers to a change over time. Column 13 citations at least make explicit that modeling the trend uses time series based analysis].
It would have been obvious to one of ordinary skill in the art to combine the statistical model of Addepalli with the teachings of the ‘839 claims because Addepalli teaches that the [col 13 lines 1-3].
‘839-Addepalli does not explicitly teach the processing activity being CPU processing activity. ‘839-Addepalli does, however, teach comparing behavior and state, i.e. processing activity, of ECUs [col. 3 lines 4-7, 48-67, col. 4 lines 14-16, col. 11 lines 44-61 – the behavior analysis is performed on machine devices, which are defined as sensors, actuators, ECUs, etc.].
Weimerskirch teaches that ECUs are comprised of CPUs and memory and further teaches analyzing ECU activity for errors [par 15, 23, 28, 30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ECU including a CPU of Weimerskirch with the ECUs of ‘839-Addepalli because ‘839-Addepalli explicitly teaches analyzing behavior of ECUs without disclosing every component that comprises the ECU, creating an implicit need for such definition of an ECU’s components. Weimerskirch meets that need.
The ‘839-Addepalli-Weimerskirch combination does not explicitly teach sending a delta file and changing software on a single memory component.
Madrid teaches sending a delta and changing software on a single memory component [par 36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the sending and single component of Madrid with the combination because the combination teaches using a delta file and updating software but are silent as how the delta .

Claims 21, 22, 25-29, 33-36 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-10, 12-16, 18 and 20 of U.S. Patent No. 10514976 in view of Addepalli, Weimerskirch and Madrid. 
Claims 1, 3, 5, 7-10, 12-16, 18 and 20 of the ‘976 patent do not explicitly teach comparing using a statistical model generated based on time-based analysis of the processing activity of the at least one other controller.
Addepalli teaches comparing using a statistical model generated based on time-based analysis of the processing activity of the at least one other controller [col 11 lines 6-8, col 11 lines 46-48, col 13 lines 1-3, col 13 line 60-col 14 line 10 – note that a trend refers to a change over time. Column 13 citations at least make explicit that modeling the trend uses time series based analysis].
It would have been obvious to one of ordinary skill in the art to combine the statistical model of Addepalli with the teachings of the ‘976 claims because Addepalli teaches that the disclosed behavior engine and trend analyzer can learn over time as more data is collected and thus increase the accuracy of issue identification [col 13 lines 1-3].
‘976-Addepalli does not explicitly teach the processing activity being CPU processing activity. ‘976-Addepalli does, however, teach comparing behavior and state, i.e. processing activity, of ECUs [col. 3 lines 4-7, 48-67, col. 4 lines 14-16, col. 11 lines 44-61 – the behavior analysis is performed on machine devices, which are defined as sensors, actuators, ECUs, etc.].
Weimerskirch teaches that ECUs are comprised of CPUs and memory and further teaches analyzing ECU activity for errors [par 15, 23, 28, 30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ECU including a CPU of Weimerskirch with the ECUs of ‘976-Addepalli because ‘976-Addepalli explicitly teaches analyzing behavior of ECUs without disclosing every component that comprises the ECU, creating an implicit need for such definition of an ECU’s components. Weimerskirch meets that need.
The ‘976-Addepalli combination does not explicitly teach sending a delta file and changing software on a single memory component.
Madrid teaches sending a delta and changing software on a single memory component [par 36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the sending and single component of Madrid with the combination because the combination teaches using a delta file and updating software but are silent as how the delta file is obtained and where the software resides, creating an implicit need for details. Madrid satisfies the implicit need.

Claims 21, 22, 25-28, 33-36 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 10-14, 16 and 18 of U.S. Patent No. 10289404 in view of Addepalli, Weimerskirch and Madrid. 

Addepalli teaches comparing using a statistical model generated based on time-based analysis of the processing activity of the at least one other controller [col 11 lines 6-8, col 11 lines 46-48, col 13 lines 1-3, col 13 line 60-col 14 line 10 – note that a trend refers to a change over time. Column 13 citations at least make explicit that modeling the trend uses time series based analysis].
It would have been obvious to one of ordinary skill in the art to combine the statistical model of Addepalli with the teachings of the ‘404 claims because Addepalli teaches that the disclosed behavior engine and trend analyzer can learn over time as more data is collected and thus increase the accuracy of issue identification [col 13 lines 1-3].
‘404-Addepalli does not explicitly teach the processing activity being CPU processing activity. ‘404-Addepalli does, however, teach comparing behavior and state, i.e. processing activity, of ECUs [col. 3 lines 4-7, 48-67, col. 4 lines 14-16, col. 11 lines 44-61 – the behavior analysis is performed on machine devices, which are defined as sensors, actuators, ECUs, etc.].
Weimerskirch teaches that ECUs are comprised of CPUs and memory and further teaches analyzing ECU activity for errors [par 15, 23, 28, 30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ECU including a CPU of Weimerskirch with the ECUs of ‘404-Addepalli because ‘404-Addepalli explicitly teaches analyzing behavior of ECUs without disclosing every 
The ‘404-Addepalli combination does not explicitly teach sending a delta file and changing software on a single memory component.
Madrid teaches sending a delta and changing software on a single memory component [par 36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the sending and single component of Madrid with the combination because the combination teaches using a delta file and updating software but are silent as how the delta file is obtained and where the software resides, creating an implicit need for details. Madrid satisfies the implicit need.

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant relies on the addition of the term central processing unit (CPU) in the most recent amendment to argue that the previously cited grounds of rejection did not disclose CPU processing activity. The amendment necessitated the change in the grounds of rejection. See detailed rejection above for citations addressing the newly recited subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113